OPINION OF THE COURT
Per Curiam.
Joseph J. Titone has submitted an affidavit dated April 24, 2003, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Titone was admitted to the bar at a term of the Appellate Division of the *61Supreme Court in the Second Judicial Department on April 24, 1974.
Mr. Titone avers that his resignation is made voluntarily, free from coercion and duress, after reviewing his affidavit with counsel, and with a full awareness of the implications of its submission. Mr. Titone is aware that he is the subject of a pending investigation by the Grievance Committee into allegations of professional misconduct concerning his plea of guilty to perjury, in violation of Florida Statutes Annotated, title 46, § 837.02 (1), in an official proceeding in Florida. Mr. Titone acknowledges his inability to successfully defend himself on the merits against any charges predicated thereon.
Mr. Titone is aware that any order permitting him to resign will require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection. Mr. Titone is aware that any order issued pursuant to Judiciary Law § 90 (6-a) (d) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation in the best interests of the public. It is urged that this is the most expeditious way to conclude this matter in order to save the Court time and expense while protecting the public.
Inasmuch as Mr. Titone’s resignation comports with all appropriate Court rules, it is accepted, he is disbarred, and, effective immediately, his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Florio and S. Miller, JJ., concur.
Ordered that the resignation of Joseph J. Titone is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph J. Titone is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph J. Titone shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph J. Titone is commanded to desist and refrain *62from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.